Opinion filed February 16, 2017




                                        In The


        Eleventh Court of Appeals
                                  ________________

      Nos. 11-16-00311-CR, 11-16-00312-CR, & 11-16-00313-CR
                        ________________

                  ROXANN FAYE BERKLEY, Appellant
                                           V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                            Palo Pinto County, Texas
                  Trial Court Cause Nos. 14901, 14902, & 14903


                      MEMORANDUM OPINION
      Roxann Faye Berkley originally pleaded guilty to three offenses of forgery of
a financial instrument committed against an elderly individual. Pursuant to the terms
of the plea agreements, the trial court deferred a finding of guilt and placed Appellant
on community supervision for six years in each cause. The State subsequently filed
a motion to proceed with an adjudication of guilt in each cause. Appellant pleaded
true to five of the six allegations made by the State in its motions to adjudicate. After
accepting Appellant’s plea of true and hearing the testimony of Appellant and her
community supervision officer, the trial court revoked Appellant’s community
supervision, adjudicated her guilty of the charged offenses, and assessed her
punishment at confinement for eight years for each offense, to run concurrently. The
trial court also imposed a fine of $2,500 in cause no. 14902. We dismiss the appeals.
       Appellant’s court-appointed counsel has filed a motion to withdraw in each
appeal. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that there are no arguable issues to present in these appeals. With respect
to each cause, counsel has provided Appellant with a copy of the brief, a copy of the
motion to withdraw, an explanatory letter, and a form motion for Appellant to sign
and file in this court to obtain pro se access to the appellate record. Counsel also
advised Appellant of her right to review the record and file a response to counsel’s
brief. We have not received a response from Appellant, nor have we received the
motion for pro se access.1
       Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in each cause, and we agree that the appeals are


       1
        This court granted Appellant thirty days in which to exercise her right to file a response to
counsel’s brief.

                                                 2
without merit and should be dismissed. See Schulman, 252 S.W.3d at 409. We note
that proof of one violation of the terms and conditions of community supervision is
sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim.
App. 2009). In this regard, a plea of true standing alone is sufficient to support a
trial court’s decision to revoke community supervision and proceed with an
adjudication of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, issues relating to an original plea proceeding may
not be raised in a subsequent appeal from the revocation of community supervision
and adjudication of guilt. Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim.
App. 1999). Based upon our review of the record in each cause, we agree with
counsel that no arguable grounds for appeal exist.
      We note that counsel has the responsibility in each case to advise Appellant
that she may file a petition for discretionary review with the clerk of the Texas Court
of Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days after
the opinion is handed down, send his client a copy of the opinion and judgment,
along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises Appellant that
she may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motions to withdraw are granted, and the appeals are dismissed.


                                                     PER CURIAM
February 16, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.


                                          3